Citation Nr: 0614975	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  04-18 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
including as due to exposure to Agent Orange.  

2.  Entitlement to service connection for hypertension, 
including as secondary to service-connected diabetes mellitus 
and exposure to Agent Orange in service.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to April 
1966.  

This appeal arises from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which granted service connection for 
diabetes mellitus, and denied service connection for 
hypertension, a skin condition and diabetic retinopathy.  

In his November 2002 notice of disagreement, the veteran 
indicated disagreement with the rating assigned for diabetes 
mellitus and the denials of service connection for a skin 
condition and hypertension.  The veteran's substantive appeal 
lists only the issues of service connection for hypertension 
and a skin condition as being appealed.  38 C.F.R. § 20.200 
(2005).  Therefore, the only issues in appellate status are 
those set out on the title page.  


FINDINGS OF FACT

1.  There is no evidence of either hypertension or a skin 
disorder in service medical records.  

2.  The first diagnosis of a skin disorder appears in private 
medical records dated in the 1990's.  

3.  The first diagnosis of hypertension in the claims folder 
is dated in March 2000.  

4.  There is no competent medical evidence in the claims 
folder which indicates the veteran's hypertension is related 
to service or causally related to the veteran's service-
connected diabetes mellitus.  

5.  There is no competent medical evidence in the claims 
folder which indicates the veteran's skin disorders, 
including actinic keratoses, cysts, and papillomas, are 
related to any incident in service including exposure to 
Agent Orange in service.  


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in active military 
service and the service incurrence of a skin disorder may not 
be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).  

2.  Hypertension was not incurred in active military service 
and the service incurrence of hypertension may not be 
presumed; and hypertension is not proximately due to or the 
result of service-connected diabetes mellitus.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The veteran filed his claims for service connection in March 
2002.  The RO sent the veteran a letter in June 2002 which 
notified him of the evidence necessary to support his claims.  
The letter explained to the veteran how VA could assist in 
obtaining evidence.  The veteran was told to inform VA of any 
evidence which could support his claim.  The RO obtained the 
private medical records identified by the veteran.  A VA 
examination was afforded the veteran in August 2002 to obtain 
an opinion as to the causation of his hypertension.  The RO 
obtained the veteran's service medical records.  

The Board considered whether additional development, 
specifically a medical opinion addressing whether the 
veteran's various skin disorders are related to exposure to 
Agent Orange, should be requested.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  To request a medical opinion as to 
the causal relationship would require a clinician to review 
the record which shows: no evidence of a skin condition in 
service, does not identify Agent Orange as causing and/or 
contributing to the development of any skin disorder, and 
first includes medical findings of a skin condition in the 
1990's, many years after service.  Under these circumstances, 
any opinion as to whether the veteran's skin conditions are 
linked to service would obviously be speculative.  Simply 
put, there is no relevant in-service complaint, clinical 
finding, or laboratory finding for a clinician to link the 
veteran's skin conditions to his military service.  The Board 
finds that no further development is required.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(2005).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including hypertension, 
when they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2005).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2005).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e), and Note 2 (2005).

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975.  A veteran who served in the Republic of Vietnam 
during the period set out above shall be presumed to have 
been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(i) and (iii) (2005).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service. 38 C.F.R. § 3.307(a)(6)(ii) (2005).

Factual Background and Analysis.  Service medical records do 
not include any diagnosis of a skin disorder or hypertension.  
There are no records of any elevated blood pressure readings 
in service.  At both service entrance and separation no 
disorders of the skin, heart or vascular system were noted.  

There is no medical evidence of chloracne within one year of 
the veteran's separation from the service in 1966.  

The veteran has reported first having symptoms of a skin 
disorder in 1966, the first year he returned from Vietnam.  
(T-14).  He testified at his hearing before the undersigned 
Veterans Law Judge in October 2005 that he had a form of acne 
or chloracne.  

Current private dermatology treatment records include 
diagnoses of actinic keratoses, papules, and cysts.  There is 
no current diagnosis of acne or chloracne.  

The veteran's assertions that he has acne or chloracne are 
inconsistent with his private dermatology treatment records.  
They include diagnoses of actinic keratoses and papules.  The 
pathology reports indicate the veteran had cryosurgery for 
removal of solar keratosis. 

The first diagnosis of hypertension in the claims folder is 
dated in March 2000.  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

There are four possible theories of entitlement in this 
instance.  That the veteran had a skin disorder and/or 
hypertension in service, that hypertension was diagnosed to a 
degree of 10 percent during the initial post service year, 
that the veteran's hypertension was caused by his service-
connected diabetes mellitus, or that the veteran's skin 
disorder and hypertension are related to exposure to Agent 
Orange in service.  

The service medical records do not include a diagnosis of 
hypertension or a skin disorder in service.  There is no 
evidence or hypertension or chloracne during the initial post 
service year.  The first diagnosis of hypertension in the 
claim folder appears in March 2000, almost thirty five years 
after the veteran's separation from the service.  

The veteran originally asserted on his application that his 
hypertension and skin disorders are related to exposure to 
Agent Orange in service.  Hypertension, actinic keratoses, 
cysts and papillomas are not diseases for which presumptive 
service connection based on exposure to Agent Orange is 
provided by statute and regulation.  38 C.F.R. § 
3.309(e)(2005).  

The appellant is not limited to demonstrating that service 
connection is warranted due to exposure to Agent Orange on a 
presumptive basis.  He may submit competent medical evidence 
indicating his skin disorder and hypertension are related to 
service or to his exposure to Agent Orange in service.  See 
Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  The 
statements of the veteran are not competent evidence.  A lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The RO specifically explained to the veteran in the May 2004 
statement of the case that there was no medical evidence 
indicating the skin disorder and hypertension were related to 
exposure to Agent Orange.  There is no competent medical 
evidence in the claims folder that demonstrates the veteran's 
hypertension or skin disorder was caused by exposure to Agent 
Orange.  

The veteran also asserted his hypertension was related to his 
diabetes mellitus.  The physician who examined the veteran in 
August 2002 stated it was more likely the veteran had primary 
hypertension.  As the veteran did not have protein in his 
urine it would be difficult to link his hypertension to his 
diabetes.  At his hearing, the veteran specifically stated he 
had not been told by his physician that his hypertension was 
related to service or his diabetes.  (T-4).  

In the absence of competent medical evidence linking the 
currently diagnosed skin disorder and hypertension to 
service, service connection is not warranted.  


ORDER

Service connection for a skin disorder is denied.  

Service connection for hypertension is denied.  



____________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


